Pish, C. J.
The grounds set forth in the amendment to the motion for a. new trial were expressly abandoned in this court by counsel for the plaintiff in error. The only grounds embodied in the original motion for new trial are the usual grounds; that is, that the verdict is contrary to law, contrary to the evidence, and without evidence to support it. There was ample evidence to authorize the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.'


All the Justices concur..